Title: To Benjamin Franklin from Thomas Barclay, 17 June 1782
From: Barclay, Thomas
To: Franklin, Benjamin


SirAmsterdam 17th. June 1782
Since I had the honour of Addressing your Excellency I have been Very much indisposed, but as I am now better, I hope I shall be able to leave this place on my way to France in a Couple of weeks. Captain Smedleys Vessell will be, I expect, fully Man’d by that time, and the last of her Cargo Might have been on board long ago if it had been found Necessary, but the Captains sickness and want of hands made all kind of hurry useless. Mess. De Neufvilles furnish’d Me with the inclosed Accounts a few days ago, and are Very pressing to have theirs settled. As all the expences attending the two ships that were Charterd, occur’d prior to my arrival to Europe it wou’d be very improper for Me to pretend to enter in them without particular directions from you, therefore I have Consented No farther than to promise to send them to You, and to Obey such Instructions as you are pleased to give me— I know of but two ways to have the Accounts adjusted, one is by a reference of the whole of them to Congress, the other by having them liquidated here by three or four Merchants indifferently Chosen on the part of Mess. De Neufville and on that of the United states, and shou’d your Excellency think proper to adopt the later Mode, I will endeavour to end the affairs before my departure.
I had the honour to inform you some time ago that I had made proposals for some more Cloathing that was lying at Ostend— It arrived here in Consequence of My offer, and is ship’d on board a Brigantine for Boston, It Consists of about 1800 suits, and will make the whole of the Cloathing purchased here about 5200 suits— I hope this will in some small degree supply the disapointment of the supplies expected from France— I shall Tomorrow ship on board a Vessell that is bound to Philadelphia, under Neutral Colours, 65 Chests Containing 16350 shirts, being part of the Goods I received from Ghent in Exchange for the British Manufactures purchased by Mess. De Neufville & son. I will not leave behind Me any of the public stores if I Can help it; But if I am obliged to do it, I will deliver them over to some good House here who will take the first opportunity of shipping them to America.
I have the honour to be with the greatest respect Sir Your Excellencys Most Obedient Most Huml Serv.
Thos Barclay.
His Excellency Benjn. Franklin Esqre. Passy near Paris
